848 F.2d 1245
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SHANK-ARTUKOVICH, Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellant.
No. 88-1098.
United States Court of Appeals, Federal Circuit.
May 16, 1988.

Before RICH, NIES and BISSELL, Circuit Judges.
PER CURIAM.

DECISION

1
The United States appeals from the final judgment of the Claims Court, reported at 13 Cl.Ct. 346 (1987), awarding Shank-Artukovich equitable adjustments for a differing site condition encountered in tunnel evacuation and a change in the contract requiring installation of hoop rebar in certain areas of the tunnel.  We affirm.

OPINION

2
Upon consideration of each of the government's arguments, we conclude that the government has failed to establish any error in the court's analysis.  Accordingly, we affirm on the basis of Chief Judge Smith's opinion.